  Case 0:20-cr-60097-RKA Document 1 Entered on FLSD Docket 08/16/2020 Page 1 of 6
AO 91 (Rev. 08/09) Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District of Florida

                  United States of America
                             V.
                   Christopher Gu errero                                   Case No. 20-6358-SNOW



                           Defe11da11t.


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     8//14/2020                 in the county of             Broward           in the
     Southern          District of            Florid a___ , the defendant(s) violated:
            Code Section                                                     Offense Description

Titl e 18, Unit ed St ates Code,                                            Poss ession of child pornography.
Sections 2252(a)(4)(B) and (b)(2)




         This criminal complaint is based on these facts:

See att ached Affidavit.



         � Continued on the attached sheet.




                                                                          -------=J=a==nc:.....:C=
                                                                                     so                       �B�'-----­
                                                                                                     r �T�F�O�F
                                                                                                 arte�
                                                                                             Printed name and title

Sworn to and subscribed before me telephonically.


Date:     August 16, 2020
                                                                                               Judge's signature

City and state:                    Fort Laud erda=le�·�F�lo�r�id�a�- --      Lurana S. Snow , United St ates M agistrate Judge
                                                                                             Printed name and title
Case 0:20-cr-60097-RKA Document 1 Entered on FLSD Docket 08/16/2020 Page 2 of 6




                                            AFFIDAVIT



        I, Jason Carter, a Task Force Officer (TFO) with the Federal Bureau of Investigation (FBI)

 being duly sworn, hereby depose and state as follows:



                       INTRODUCTION AND AGENT BACKGROUND

        1.      I am a sworn law enforcement officer with the City of Coral Springs, Florida Police

 Department currently assigned to the special victims unit with a primary assignment as a Task Force

 Officer (“TFO”) with the Federal Bureau of Investigations (“FBI”), United States Department of

 Justice (“DOJ”), Broward County Human Trafficking Task Force. I have been a sworn law

 enforcement officer with city of Coral Springs Police Department since 2011. I am a law

 enforcement officer within the meaning of Title 18, United States Code, Section 2510(7), and I am

 empowered by law to conduct, execute and serve search warrants, and make arrests for offenses

 enumerated in Title 18 of the United States Code, and for offenses against the United States,

 including crimes related to human trafficking, child pornography and the sexual exploitation of

 children.

        2.      I have participated in investigations of persons suspected of violating federal child

 pornography laws and human trafficking, including Title 18, United States Code, Sections 2251,

 2252 and 2252A. These investigations have included the use of surveillance techniques, the

 interviewing of subjects and witnesses, and the planning and execution of arrest, search, and seizure

 warrants. During these investigations, I have reviewed thousands of still images and videos,


                                                  1
Case 0:20-cr-60097-RKA Document 1 Entered on FLSD Docket 08/16/2020 Page 3 of 6



 electronic media including computers, digital cameras, and wireless telephones, and have discussed

 and reviewed these materials with other law enforcement officers. I have also participated in

 training programs for the investigation and enforcement of federal child pornography laws as well as

 human trafficking relating to the use of computers for receiving, transmitting, and storing this

 content.

        3.      This Affidavit is submitted in support of a criminal complaint which charges

 Christopher Guerrero with possession of visual depictions of minors engaged in sexually explicit

 conduct, in violation of Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2).

        4.      I have not included each and every fact known by me concerning this investigation

 and have included only those facts and circumstances that I believe are sufficient to establish

 probable cause for the issuance of the requested criminal complaint and arrest warrant. The

 information contained in this affidavit is based upon my personal knowledge and observations, my

 training and experience, and information obtained from other law enforcement officers and

 witnesses.



                            SUMMARY OF THE INVESTIGATION

        5.      In November of 2019, your affiant received three Cyber Tipline Reports generated

 through the National Center for Missing and Exploited Children (NCMEC). The reports indicated

 that in October of 2019, a MeWe user with the names of Jason Jones, Nobody Jones and Nothing

 Jones uploaded images of child pornography to MeWe. The accounts were associated with the

 electronic mail addresses of guerreroc0308@outlook.com, guerreroc0308@gmail.com and

 guerreroc@yahoo.com . A sample of the images are as follows:


                                                  2
Case 0:20-cr-60097-RKA Document 1 Entered on FLSD Docket 08/16/2020 Page 4 of 6



        a.      Image(40) (2).jpg – is an image of an adult female that is holding a what appears to

        be a 3 to 4 year-old girl and is holding her legs apart, it should be noted that the child does

        not have pants or underwear on, the main focus of the picture is the child’s vagina.

        b.      Image(39) (1).jpg – is an image of what appears to be a 7 - 8 year old girl with her

        tongue extended out of her mouth, the girls tongue is directly above what appears to be a boy

        penis who is approximately 5 - 8 years-old.

        c.      Image(36) (1).jpg – is an image of a 2-3 year-old naked female child that has some

        one inserting a pacifier into her vagina.

        6.      The NCMEC report indicated the suspect logged into his account from an ATT U-

 Verse account from IP address 108.219.42.178.

        7.      On 3/7/2020 a subpoena was sent to AT&T for information pertaining to IP Address

 108:219:42:178 between 10/06/2019 at 20:37:17 UTC and 11/12/19 at 18:05:55 UTC.

        8.      On March 23, 2020 AT&T provided the IP Address 108.219.42.178, belonged to an

individual residing at 11576 Royal Palm Blvd: Coral Springs FL 33065-6925.

       9.       On July 31, 2020, a search warrant was served on MeWe for information associated

 with the names of Jason Jones, Nothing Jones and Nobody Jones and associated email addresses of

 guerreroc0308@outlook.com, guerreroc0308@gmail.com and guerreroc0308@yahoo.com . Results

 of the MeWe search warrant revealed over 150 images of children under the age of 18 engaged in

 sexual activity. The images depict prepubescent children engaging in oral sex, sexual intercourse

 and manipulation of the genitals.

      10.       On August 11, 2020, a search warrant was obtained directing law enforcement to

 search the Residence located at 11576 Royal Palm Blvd: Coral Springs FL 33065-6925. The search


                                                    3
Case 0:20-cr-60097-RKA Document 1 Entered on FLSD Docket 08/16/2020 Page 5 of 6



 warrant was obtained based on probable cause to believe that there had been a violation of Title 18,

 United States Code, Section 2252(a)(4)(B) and (b)(2) and that evidence of said violations existed at

 the Residence.

      11.         Present during the execution of the search warrant was Christopher Guerrero. After

 being advised of his Miranda rights Guerrero admitted that he had been obtaining and distributing

 child pornography via MeWe for several years. He admitted to entering chat rooms to chat with

 individuals and trade images of child pornography. He admitted to sending and receiving over 1000

 images of children engaged in sexual activity. Guerrero further admitted to using his LG cellular

 phone to access MeWe and to store and trade the images of child pornography.

      12.         A forensic preview of Guerrero’s LG cellular phone reveled approximately 70 images

 of children under the age of 18 engaged in sexual activity. A sample of the images found on his LG

 cellular phone are as follows:

        a.        4- 6-year-old female child laying naked with her legs open, at the bottom of the

             image it appears to be an adult penis. The child’s vagina appears to be covered in

             sperm.

        b.        9 – 11-year-old child performing fellatio on what appears to be a 13 -14 year male

             laying on his back. As the boy is receiving fellatio he is playing with another boys

             penis that appears to be 10 -12 years old.

        c.        Image of 8 – 10-year-old girl laying on comforter on her back, her legs are spread

             open with an adult male penetrating her with his penis.




                                                   4
Case 0:20-cr-60097-RKA Document 1 Entered on FLSD Docket 08/16/2020 Page 6 of 6



                                              Conclusion

          13.     Based on the aforementioned factual information, I respectfully submit that there is

   probable cause to support the arrest of Christopher Guerrero for possession of visual depictions of

   minors engaged in sexually explicit conduct, in violation of Title 18, United States Code, Section

   2252(a)(4)(B) and (b)(2).

           FURTHERAFFIANT SAYETH NAUGHT.




                                                        Federal Bureau of Investigation


   Sworn to and subscribed before me telephonically this 16th day of August, 2020.




   LURANA S. SNOW
   UNITED STATES MAGISTRATE JUDGE




                                                   5
